Illinois Official Reports

                                 Appellate Court



                  In re Marianna F.-M., 2015 IL App (1st) 142897



Appellate Court    In re MARIANNA F.-M., a Minor, Respondent-Appellant (The
Caption            People of the State of Illinois, Petitioner-Appellee, v. Oscar F.,
                   Respondent-Appellee).


District & No.     First District, Fifth Division
                   Docket No. 1-14-2897


Filed              May 8, 2015


Decision Under     Appeal from the Circuit Court of Cook County, No. 14-JA-551; the
Review             Hon. Andrea M. Buford, Judge, presiding.



Judgment           Reversed in part; vacated in part; and remanded.



Counsel on         Robert F. Harris, Public Guardian, of Chicago (Kass A. Plain, of
Appeal             counsel), for appellant.

                   Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                   Mary P. Needham, and Nancy Kisicki, Assistant State’s Attorneys, of
                   counsel), for the People.

                   Stephen Jaffe, of Chicago, for appellee.



Panel              JUSTICE McBRIDE delivered the judgment of the court with
                   opinion.
                   Presiding Justice Palmer and Justice Gordon concurred in the
                   judgment and opinion.
                                                 OPINION

¶1       Respondent Oscar F. is the natural father of the minor Marianna F.-M. In May 2014,
     Marianna was placed in the custody of the Illinois Department of Children and Family
     Services (DCFS). After a September 2014 adjudicatory hearing, the circuit court found that
     Marianna was abused and neglected and that Oscar was the perpetrator of the abuse and
     neglect. The court held a dispositional hearing the same day. At the conclusion of the hearing,
     the court found Oscar fit, willing, and able to parent Marianna and returned Marianna home to
     Oscar under an order of protective supervision. The Cook County public guardian, Marianna’s
     court-appointed attorney and guardian ad litem, filed a timely notice of appeal from the court’s
     dispositional orders. For the following reasons, we reverse the court’s order returning
     Marianna home, vacate the order of protection, and remand for further proceedings.
¶2       On May 23, 2014, the State filed a petition for adjudication of wardship and a motion for
     temporary custody on behalf of Marianna, born June 5, 2008, to Oscar F. and Natalie M.1 The
     petition alleged that Marianna was abused in that her parent or a person who is in the same
     household as Marianna created a substantial risk of physical injury to her and inflicted
     excessive corporal punishment, and she was neglected because she was living in an
     environment injurious to her welfare. As a result, Marianna was taken into custody on May 21,
     2014, at 12:30 p.m. The petition further alleged that Marianna had been abused and neglected
     specifically because:
                 “On or about April 28, 2014 this minor was observed to have several bruises on her
             arms and shoulders. Putative father had several different explanations as to how this
             minor was injured. Per medical personnel the history provided by the family is not
             consistent with the bruising observed. Medical personnel state that this minor had
             symmetrical bruising to her shoulders and forearms. Medical personnel state that this
             minor’s bruising was due to non-accidental trauma. This minor reports putative father
             had previously grabbed her by the arms and ‘squished’ her.”
     The petition further noted that Natalie M. had not been involved in Marianna’s life since June
     2013 and the DCFS had been unable to contact Natalie M. Attached in support of the petition
     was an affidavit from Aracely Madrigal, the investigator, who stated that the family denied
     knowing how Marianna was injured and denied causing the injuries, but also failed to “provide
     a plausible explanation” to how Marianna received the injuries.
¶3       On May 23, 2014, the court appointed the Cook County public guardian as the attorney of
     record and guardian ad litem (GAL) for Marianna. The court also found that immediate and
     urgent necessity existed to remove Marianna from her home based on a stipulation to the facts
     in the petition. Marianna was placed in the custody of the DCFS guardianship administrator
     and Oscar F. was granted limited supervised visitation.
¶4       On June 12, 2014, the court entered a finding that Oscar was the father of the minor based
     on his Oscar’s own admission.



         1
          According to the parties and per the record, Natalie M. never appeared in court on this case, was
     found unfit and unwilling to parent Marianna at the conclusion of the dispositional hearing, and is not a
     party to this appeal.

                                                     -2-
¶5        On September 16, 2014, at the adjudicatory hearing, the parties entered into a written
     stipulation of facts. The parties stipulated that, if called, Aracely Madrigal, a DCFS child
     protection investigator, would testify that on April 28, 2014, she was assigned to investigate an
     allegation of risk of harm involving Marianna. On or about that date, Madrigal had an
     in-person conversation with Marianna at Marianna’s home, during which Madrigal observed
     and took pictures of the bruising on Marianna’s arms and shoulders. At the time, Marianna was
     living with Oscar, Ernestina P., the woman Oscar resided with, and Ernestina’s daughter.
     Marianna said that when she misbehaves at home, her father spanks her “hard, all over her
     body” and that she is “hit with an open hand on the back.” Marianna also said that her “mother”
     hits her with a belt, that the babysitter does not hit her, and that she did not know how she
     received the marks on her arms. According to the stipulation, Madrigal “tried to engage
     [Marianna] several times about how she obtained the marks on her [arms], but [Marianna]
     would not disclose any information.” After observing the bruising on Marianna’s arms,
     Madrigal told Oscar to take Marianna to the hospital. Marianna was admitted to Advocate
     Illinois Masonic Medical Center (Advocate) on April 28, 2014, and discharged the following
     day.
¶6        Madrigal also had an in-person conversation with Oscar on April 28, 2014, during which
     he said that Marianna had been living in his care since June 2013 when her biological mother
     was arrested. Oscar said that Marianna’s mother had visited once since June 2013, but she was
     not in contact with Marianna and he has no way to contact Marianna’s mother because “she is
     homeless and uses illegal drugs.” Oscar admitted to hitting Marianna with an open hand but
     did not know what happened to her arms. He said the injuries could have been caused by the
     babysitter or by Ernestina’s daughter, “who is aggressive.” He also said that Ernestina cares for
     Marianna and can be “a bit aggressive” with Marianna, though not abusive. Madrigal had
     another in-person interview with Oscar on May 21, 2014, during which she told Oscar that
     Marianna was being taken into protective custody. Madrigal also told Oscar that she was
     concerned because Marianna’s caretakers, Oscar and Ernestina, “did not know what
     happened” to Marianna and because when they were made aware of Marianna’s bruises, they
     did not seek medical treatment. At the close of the investigation, Madrigal indicated2 Oscar for
     cuts, bruises, welts, abrasions, and oral injuries.
¶7        The parties further stipulated that, if called, Dr. Adia George, a physician employed by
     Advocate, would testify that she was involved in caring for Marianna when Marianna was
     admitted to the hospital in April 2014. Marianna was admitted for an evaluation of arm
     bruising and on or about April 29, 2014, George had an in-person conversation with Marianna
     and the hospital social worker through interactive play at Advocate. Oscar and Ernestina’s
     explanation for Marianna’s bruises changed once Marianna was admitted to the hospital; they
     said that Marianna’s injuries were the result of being restrained on a papoose used at a recent
     visit to the dentist. When George spoke to Marianna, at first she said her injuries were due to a
     fall. Eventually Marianna said that the bruises were a result of her father “squishing” her.
     When asked what she meant by “squishing,” Marianna demonstrated on a toy teddy bear by
     squeezing the bear’s arms. In George’s medical opinion, Marianna’s bruising injuries were the

         2
          Section 3 of the Abused and Neglected Child Reporting Act defines an “indicated report” as “a
     report made under this Act if an investigation determines that credible evidence of the alleged abuse or
     neglect exists.” 325 ILCS 5/3 (West 2012).

                                                    -3-
       result of nonaccidental trauma because: the bruising was “in symmetric distribution over both
       arms”; it was in different stages of healing and different colors; it was in nonprominent areas of
       the arm, such as over the shoulder and extending under the armpit; Marianna’s injuries were
       inconsistent with the explanation of the cause (a papoose at the dentist’s office) provided by
       Oscar and Ernestina; and the explanation for Marianna’s injuries from Oscar and Ernestina
       changed while Marianna was at the hospital.
¶8         The parties also stipulated that two exhibits would be admissible at an adjudication
       hearing, including Marianna’s medical records from Advocate and photos taken of Marianna
       on April 28, 2014, by the DCFS investigator.
¶9         The same day, the court entered an order of adjudication finding that Marianna was abused
       or neglected as defined in section 2-3 of the Juvenile Court Act of 1987 (Act) (705 ILCS
       405/2-3 (West 2012)). Specifically, the court found that Marianna was subject to a lack of care,
       substantial risk or physical injury, and excessive corporal punishment because she “had several
       bruises on her arms and shoulders” as the result of abuse or neglect inflicted by her father. The
       court also ordered that the disposition hearing would be held instanter.
¶ 10       At the disposition hearing, the State entered three exhibits into evidence: an integrated
       assessment (IA) report, a service plan, and the Juvenile Court Assessment Program (JCAP)
       drug/alcohol evaluation for Oscar.
¶ 11       The IA report was completed on July 21, 2014, by Iris Burgos and Cilvia Garcia.
       According to the IA report, Marianna lived with Oscar, Ernestina, and Ernestina’s daughter,
       Nataly L. The case had come to the attention of DCFS on April 28, 2014, after bruises were
       seen on Marianna’s arms, shoulders, and upper thigh. George Martinez, the caseworker at the
       time, and Cilvia Garcia, an IA clinical screener, interviewed Oscar in Spanish on June 23,
       2014, at Oscar’s apartment. Oscar said that his relationship began with Ernestina in June 2013
       and he and Ernestina had been co-parenting Marianna and Nataly. However, after Marianna
       was placed in his care, he left most of the parenting to Ernestina. Up until 2013, Natalie M.,
       Marianna’s natural mother, had been Marianna’s primary caretaker. However, in April 2013,
       the police called Oscar and told him to pick up Marianna because Natalie M. had been arrested
       for drug possession. Oscar and Natalie M. had a relationship from 2007 through 2013 but their
       relationship was poor due to substance use, financial mismanagement, physical abuse, and
       neglect of Marianna. Oscar admitted drinking two or three beers per day on weekends and one
       beer with his meals during the week. He also said that there were “several occasions where he
       has become inebriated and where he has loss [sic] time from work for alcohol use” but the last
       time he was inebriated was six months prior. Oscar said he became inebriated after having 12
       cans of beer. The IA report recommended another substance abuse evaluation due to his high
       tolerance and family reports of how he acted after drinking beer. The IA report observed that
       Oscar presented as “depressed and anxious.” Further, Oscar became angry during interactions
       with a DCFS investigator during the investigation. Oscar admitted to spanking Marianna when
       he was upset with her but denied causing the injuries that brought the case to the attention of
       the DCFS and “family accounts indicate that when frustrated with Marianna’s behavior he
       would ‘squeeze’ Marianna.” Oscar said his feelings of depression, irritability, and worry began
       when Marianna was placed in his care. He said that Marianna’s persistent crying and asking to
       be returned to her mother and Marianna’s disobedience caused his mood symptoms. The IA
       report noted that Oscar was “open to participating in all treatment in order to reunify with his
       daughter” but also observed that Oscar’s “belief that he did not ‘cause any harm to his

                                                   -4-
       daughter’ may limit his progress with recommended treatment.” The IA report further
       observed:
                    “At this time, [Oscar’s] understanding of parenting is a concern due to a lack of
                knowledge of how to build a supportive relationship with Marianna, lack of
                understanding Marianna’s emotional needs, limited knowledge of parenting
                techniques, and his own poor parental role models. [Oscar] demonstrated having
                limited empathy and/or understanding of Marianna’s need for emotional support from
                him. *** When he did engage in efforts to parent Marianna, he would become easily
                frustrated and overwhelmed and either ignored her behavior or repond[ed] in a punitive
                manner. *** [Oscar] will need intervention that will teach him new parenting skills and
                will need close guidance on how to effectively implement skills learned, as well as
                guidance on how to foster his daughter’s emotional and social well being.
                                                    ***
                    At this time, [Oscar’s] emotional and behavioral functioning is moderately
                impaired. He appears to have problems with his mood which significantly impacts his
                ability to parent. Moreover, he appears to have limited parenting ability and his limited
                ability is significantly impacted by his emotional and cognitive challenges. He has
                difficulty coping with emotional stressors (his daughters [sic] needs, his daughter
                wanting to go home to her mother, and daughters [sic] other emotional needs) and with
                regulating his behavioral responses which is impacting his ability to safely parent and
                to form supportive relationship[s].”
¶ 12       The IA report recommended that Oscar engage in: (1) a substance abuse assessment
       because he “reported having a high tolerance for alcohol, which may suggest that he is
       drinking more than he is reporting” and because “family accounts suggest that Marianna has
       witnessed [Oscar] intoxicated”; (2) individual psychotherapy “to stabilize trauma and mood
       symptoms”; (3) parenting classes “to gain knowledge of parenting skills”; (4) parenting
       coaching services “to improve his relationship with [Marianna] and effectively meet her
       emotional and behavioral needs”; (5) supervised visitation; and (6) couples therapy with
       Ernestina.
¶ 13       According to the IA report, Martinez and Garcia also interviewed Ernestina in Spanish on
       June 23, 2014. The IA report indicated that “[d]espite medical findings that the injuries were
       the result of abuse, [Ernestina] continues to view Marianna’s injuries as accidental.” Ernestina
       made statements suggesting that Marianna was a difficult child and Ernestina was frustrated by
       Marianna’s problematic behavior as well as the limited assistance she received from Oscar in
       caring for Marianna. Ernestina had been caring for Marianna for the past year most weekdays
       after work and on weekends. “The quality of the relationship was poor.” The IA report said that
       Ernestina needed to be more empathetic with Marianna’s emotional needs and that, although
       Ernestina was consistent in her parenting technique, her manner of addressing Marianna’s
       behavior “was at times punitive instead of encouraging.” Ernestina addressed Marianna’s
       misbehavior with corporal punishment such as spanking and by removing privileges. The IA
       report also observed that Ernestina’s parenting approach “is a concern due to lack of
       understanding of how to appropriately meet and respond flexibly to Marianna’s emotional
       needs due to beliefs that her approach is correct and has improved Marianna’s behavior” and
       that it “likely caused Marianna more emotional stress leading for [sic] some of her problematic
       behaviors to continue.”

                                                   -5-
¶ 14       The IA report recommended that Ernestina engage in: (1) individual psychotherapy “to
       stabilize mood symptoms and change problematic beliefs”; (2) parenting classes “to increase
       knowledge of effective parenting skills”; (3) parenting coaching services “to effectively
       implement parenting skills learned with Marianna,” sometimes together with Oscar “to assess
       problems that this dynamic may cause and provide feedback”; and (4) supervised visitation.
¶ 15       According to the IA report, Martinez and Garcia also interviewed Marianna on June 23,
       2014, in her preferred language of English. Marianna reported that both Oscar and Ernestina
       used corporal punishment to discipline her. She said that Oscar would “spank her and squeeze
       and shake her” and Ernestina would “spank her and whip her with a belt.” She said her parents’
       form of discipline “would make her sad.” Marianna also said that she had witnessed her
       biological parents arguing “often” and saw her biological mother physically attack Oscar once,
       while they were still in a relationship. She has witnessed Oscar drink alcohol and become
       inebriated on more than one occasion. The IA report concluded that Marianna’s mood
       symptoms, sadness, hurt, disappointment, and irritability, and aggressive responses were
       related to the physical abuse she has experienced, being bullied by classmates and her
       stepsister, and being apart from her family. The report also noted that Oscar and Ernestina were
       “currently not able to meet [Marianna’s] emotional needs or provide support.” Marianna told
       two different professionals that Oscar caused her injuries. The IA report recommended that
       Marianna engage in: (1) play therapy “to stabilize mood and trauma symptoms”; and (2)
       family therapy with Oscar “to improve their relationship and enhance Marianna’s father’s
       ability to foster Marianna’s emotional and social functioning” once it was deemed appropriate
       by their respected individual therapists.
¶ 16       The IA report concluded that the prognosis was poor and it was “very unlikely that [Oscar]
       will reunify with Marianna within a year.” The report continued:
                “The prognosis is due to Marianna’s unexplained injuries and [the fact that] no
                caregiver, including [Oscar], admitted to the abuse. He provided explanations for the
                injuries, indicating he knew of the injuries, but medical examination does not support
                his statements. He is not taking the appropriate responsibility for the reason the case
                came into care and has a history of becom[ing] oppositional with helping professionals.
                It would be dangerous to Marianna to be placed in his care unless he acknowledges that
                he needs to address his mental health, including anger, and improve his parenting. At
                this time he is not acknowledging the need to address either significant problem. As he
                participates in services and progress is made, the prognosis may be revisited.”
¶ 17       The family service plan, initiated July 20, 2014, noted that Oscar and Ernestina were
       referred to Casa Central for parenting skills classes and to Mary & Tom Leo Associates, Inc.
       (MTLA), for individual therapy, and recommended that Oscar and Ernestina engage in couples
       therapy. The plan recommended that Marianna attend play therapy to address “themes of
       abuse, neglect, and violence.” The plan also recommended that Oscar and Marianna be
       referred to family therapy “when is deemed appropriate” to “[i]mprove communication and
       help [Marianna’s] father develop more appropriate ways to cope with Marianna’s emotional
       difficulties.” Ernestina was to attend individual therapy to address the frustration and stress
       caused by her caring for Marianna and then, when therapeutically appropriate, she too was to
       participate in family therapy. In addition, the plan recommended that Oscar attend parenting
       coaching with Marianna “when deemed appropriate by the parent coach” and complete a
       substance abuse assessment and follow any recommendations.

                                                  -6-
¶ 18       According to the JCAP drug/alcohol evaluation, dated June 12, 2014, Oscar said that he
       started drinking alcohol when he was 16 years old and had continued drinking two 12-ounce
       cans of beer once a month. He denied progression. Based on Oscar’s report, he did not meet the
       criteria for substance abuse treatment. However, the assessor who completed the report
       recommended that Oscar “be monitored via random toxicology screenings and/or
       breathalyzers” and that JCAP should be notified immediately if he ever tested positive in order
       to be placed in referral services.
¶ 19       The State presented one witness. Iris Burgos, a case manager for DCFS, testified that she
       was assigned to Marianna’s case on July 8, 2014, and assessed the parties for services. Burgos
       assessed Oscar for individual therapy, family therapy, couples therapy, substance abuse,
       parenting skills classes, and parenting coaching. Burgos referred Oscar to MTLA for
       individual therapy on July 15, 2014. However, at the time of the dispositional hearing, Oscar
       had not begun individual therapy because he was on the waiting list for a Spanish-speaking
       therapist. Burgos testified that MTLA indicated Oscar would begin therapy soon, maybe in
       “one more week.” He would attend individual therapy sessions once a week. Oscar would
       begin family therapy once his individual therapist said it was okay to begin family therapy, and
       would begin couples therapy after family therapy was completed. In addition, Burgos referred
       Oscar to Healthcare Alternative Systems for a substance abuse assessment on the day of the
       hearing, which would take place within a week. Burgos said that she would follow up with any
       recommendations made from the substance abuse assessment.
¶ 20       Burgos also referred Oscar to parenting skills classes on July 15, 2014, and Oscar began
       classes at Casa Central on July 18, 2014. Oscar was consistently attending classes once a week
       and was making progress. Oscar had one more week of parenting classes, and once he
       completed them, he would begin parenting coaching.
¶ 21       Burgos assessed Ernestina for services as well, including individual therapy, couples
       therapy, parenting skills classes, and parenting coaching. Burgos referred Ernestina for
       individual therapy at MTLA on July 15, 2014, and Ernestina was due to attend therapy sessions
       once a week beginning the week of the hearing. Ernestina would participate in family and
       couples therapy after she completed individual therapy. Burgos also referred Ernestina to Casa
       Central for parenting skills classes and Ernestina began classes on July 18, 2014. Ernestina
       consistently attended classes and was making progress. Once Ernestina completed the
       parenting skills classes, she would begin parenting coaching.
¶ 22       Burgos further testified that Marianna was presently residing in a foster home with a
       relative where she had been placed on August 13, 2014. During Burgos’s last visit to the home,
       she found that the home was safe and appropriate and there were no signs of abuse, neglect,
       corporal punishment, risk of harm, or any unusual incidents. At the time of the hearing, Oscar
       had visitation with Marianna three times per week, for two hours each, supervised by
       Marianna’s foster mother. Oscar was consistent with his visits and Marianna’s foster mother
       told Burgos that Oscar was “very appropriate” and “very caring and very nurturing” with
       Marianna. Ernestina accompanies Oscar while visiting Marianna “most of the times.” Burgos
       also testified that Marianna had begun attending weekly play therapy sessions at MTLA the
       week prior. Because Marianna, Oscar, and Ernestina would all attend therapy at the same
       agency, their therapists would be able to consult with each other regarding when it would be
       appropriate to begin family sessions. Ultimately, Burgos recommended that temporary custody
       be vacated and that Marianna be adjudged a ward of the court and placed in the guardianship of

                                                  -7-
       Debra Drye-Webster to “give the opportunity to [Oscar] to do the service that he needs and to
       Marianna to attend her play therapy.”
¶ 23       In closing, the State acknowledged that both Oscar and Ernestina had attended and made
       progress in their parenting skills classes. The State also noted that Oscar had not yet begun in
       any of the other recommended services, including individual therapy, family therapy, and a
       substance abuse assessment, and that Ernestina had only begun individual therapy the week
       before. The State argued that “the parties need time to engage in services and make progress
       towards correcting the conditions as to why this case came into the system.” The State
       requested that the court adjudge the minor a ward of the court, appoint the DCFS guardianship
       administrator as Marianna’s guardian, and find Oscar was unable to parent Marianna. The
       GAL requested the same findings.
¶ 24       Oscar’s attorney noted that Oscar had “participated in everything that he’s been able to
       participate in.” He had attended the parenting skills classes and had no control over when his
       therapy would begin.
¶ 25       The circuit court found Oscar to be willing and able to parent Marianna, vacated the
       temporary custody order, and returned Marianna to Oscar’s home with an order of protection.
       The court told Oscar it was returning Marianna to him because “services have been offered to
       you; and through no fault of your own, you have not been able to go through with them.”
¶ 26       The GAL requested a factual basis for the court’s findings, noting that Oscar still needed to
       engage in individual therapy, parenting coaching, couples therapy, and family therapy, and
       that he had “not addressed any of the reasons why the case came in.” The GAL also pointed out
       that the court had made an adjudication finding of abuse that same day and asked that the court
       “indicate the factual basis for why it’s safe at this time, despite the fact [Oscar] hasn’t engaged
       in any of the services, other than a weekly parenting class, and hasn’t address[ed] the specifics
       of why Marianna’s case came in.” The GAL argued that although Oscar was “willing to do
       everything he needs to do,” he was not able to care for Marianna, and again asked the court to
       find him unable to parent.
¶ 27       Oscar’s attorney responded that Oscar had engaged in parenting skills classes and that his
       visits with Marianna had gone well. Oscar’s attorney argued that the parenting skills classes
       “probably addressed” the inappropriate and excessive corporal punishment “to a certain
       extent.” He also noted that there was “much more to do *** to assure that the behavior won’t
       be repeated” but was confident that, with the order of protection and the recommended services
       being a condition of the court’s order, Oscar would comply with all the recommendations.
¶ 28       The GAL again acknowledged that Oscar was willing to do whatever he was asked to do,
       but that he had not addressed any of the “very serious reasons” why the case came in. She also
       noted that Oscar had only participated in supervised visits and has not been with Marianna
       alone. She again argued that it was in Marianna’s best interest to have the necessary clinical
       information to ensure that she was safe and, because Oscar had not been able to engage in all
       the necessary services, it was premature and unsafe for Marianna to live with him.
¶ 29       The court again found that it was in Marianna’s best interest to be returned to her father’s
       home under an order of protection. It explained:
                   “The father has taken, or started, the parenting classes, as has [Ernestina, whom] he
               lives with. ***



                                                    -8-
                    From what I have looked at here today and the testimony that I have heard today, I
                think the father is–understands the inappropriateness of what happened in the home
                and that he will be able to provide at this point a safe and stable home with the
                assistance and help of the services that have been ordered. I have also taken into
                consideration that the Department staffed this matter and that was their
                recommendation, as well.”
¶ 30        The GAL requested a stay of the circuit court’s orders returning Marianna home to Oscar.
       The court granted the stay in a written order which stated that order and related order of
       protection granted pursuant to section 2-24 of the Juvenile Court Act were stayed pending final
       resolution of the appeal. Marianna remains in the temporary custody of DCFS guardianship
       administrator pursuant to the court’s May 23, 2014, order.
¶ 31        On appeal, Marianna contends, and the State agrees, that the circuit court’s finding that
       Oscar was fit and able to parent Marianna was against the manifest weight of the evidence. For
       the following reasons, we agree.
¶ 32        According to section 2-21(2) of the Act, if a court finds that a minor is abused or neglected,
       it shall set a time within 30 days after the entry of the finding for a dispositional hearing to be
       conducted pursuant to section 2-22 of the Act. 705 ILCS 405/2-21(2) (West 2012). Section
       2-22(1) of the Act provides that, at a dispositional hearing, the circuit court “shall determine
       whether it is in the best interests of the minor and the public that he be made a ward of the
       court” and then, if the minor is made a ward of the court, the court “shall determine the proper
       disposition best serving the health, safety and interests of the minor and the public.” 705 ILCS
       405/2-22(1) (West 2012). After the court adjudges a minor a ward of the court, it must
       determine whether the minor’s parents are unfit or unable to “care for, protect, train or
       discipline the minor” or are unwilling to do so; and whether the health, safety and best interest
       of the minor will be jeopardized if the minor remains in the custody of her parents. 705 ILCS
       405/2-27(1) (West 2012). However, where a court finds the minor to be neglected or abused
       under section 2-3 of the Act, and the acts or omissions of the parent are identified as the basis
       for the court’s finding of abuse or neglect, custody of the minor shall not be restored to that
       parent until a hearing shows that the parent can care for the minor without endangering her
       health or safety. 705 ILCS 405/2-23(1)(a) (West 2012); see also 705 ILCS 405/2-28(4) (West
       2012).
¶ 33        The guiding principles when the court issues a dispositional order about a minor’s custody
       and guardianship are the health, safety, and best interests of the minor. In re Austin W., 214 Ill.
2d 31, 46 (2005). “The best interests of the child is the paramount consideration to which no
       other takes precedence.” Id. In determining a child’s best interest, the court should examine the
       statutory best interest factors, including whether or not the dispositional order provides for a
       child’s physical safety and welfare. In re Desiree O., 381 Ill. App. 3d 854, 866 (2008); 705
       ILCS 405/1-3(4.05)(a) (West 2012).
¶ 34        A trial court’s dispositional ruling must be supported by a preponderance of the evidence.
       In re Star R., 2014 IL App (1st) 140920, ¶ 30. The circuit court’s determination in a child
       custody case will not be disturbed unless the determination is against the manifest weight of
       the evidence. Id. A decision is against the manifest weight of the evidence “ ‘only when an
       opposite conclusion is clearly apparent.’ ” Id. (quoting In re J.J., 327 Ill. App. 3d 70, 77
       (2001)). In addition, a parent’s compliance with recommended services and a willingness to be
       a good parent is not dispositive of a finding that that parent was fit and able. See In re April C.,

                                                    -9-
       326 Ill. App. 3d 225, 241 (2001) (affirming the circuit court’s finding that the parent was
       unable, unwilling, and unfit to care for his children despite his participation in recommended
       services because “there was ample evidence that respondent continues to *** be a threat to the
       children’s safety, and respondent has not made sufficient progress in a number of areas”).
¶ 35       Here, we find that the court’s finding that Oscar was fit and able to parent Marianna and
       returning Marianna to Oscar’s custody was against the manifest weight of the evidence. At the
       adjudication hearing, the court concluded that Marianna was abused due to excessive corporal
       punishment and a substantial risk of physical injury caused by her father, Oscar. The court
       based its ruling on the doctor’s opinion that Marianna’s injuries were nonaccidental and her
       bruising was inconsistent with Oscar’s explanation for her injuries. The court also found
       Marianna was neglected based on Oscar’s delay in taking her to the hospital for her injuries.
¶ 36       The IA report showed that Oscar presented as anxious and depressed and that his emotional
       and behavioral functioning was moderately impaired. In addition, the IA report observed that
       Oscar’s “understanding of parenting is a concern due to a lack of knowledge of how to build a
       supportive relationship with Marianna, lack of understanding Marianna’s emotional needs,
       limited knowledge of parenting techniques, and his own poor parental role models.” It noted
       that Oscar became easily frustrated and overwhelmed with Marianna and “either ignored
       behavior or [responded] in a punitive manner.” The IA report also said that Oscar’s problems
       with mood significantly impacted his ability to parent Marianna and his difficulty coping with
       emotional stressors impacted his ability to safely parent and to form a supportive relationship.
       The IA report’s prognosis predicted that it would be “very unlikely” that Oscar would reunify
       with Marianna within a year and said that it “would be dangerous to Marianna to be placed in
       his care unless he acknowledges that he needs to address his mental health, including anger,
       and improve his parenting.” The IA report recommended that Oscar engage in: a substance
       abuse evaluation and treatment if necessary; individual therapy and a psychiatric evaluation
       for medication if recommended; supervised visits; couples therapy; family counseling with
       Marianna. However, Burgos’s testimony at the dispositional hearing showed that Oscar was
       not yet engaged in most of the recommended services. At the time of the hearing, Oscar had
       almost completed his parenting skills classes and was due to begin parenting coaching, but he
       had yet to begin any individual therapy. Marianna had just begun play therapy a week before
       the hearing and Ernestina was due to begin individual therapy the week of the hearing. Oscar
       and Ernestina would not be able to begin couples therapy or participate in family therapy with
       Marianna, both recommended services, until their individual therapists gave approval. In
       addition, Oscar had not yet undergone the substance abuse assessment at the time of the
       hearing, which was important in light of Oscar’s admissions that he became inebriated on
       several occasions and Marianna’s report that she had seen Oscar drink and become inebriated
       on more than one occasion. We acknowledge that Oscar was unable to begin individual
       therapy, family therapy, couples therapy, or parenting coaching before the hearing “through no
       fault of his own”; nonetheless, that does not negate that these services were recommended in
       order to ensure that Oscar could safely reunify with Marianna.
¶ 37       Furthermore, there is no evidence that Oscar took responsibility for the excessive corporal
       punishment that Marianna suffered. Both Oscar and Ernestina consistently denied causing
       Marianna’s injuries. The IA report noted that Oscar did not believe he caused any harm to
       Marianna despite reports that he would shake and squeeze Marianna when he became
       frustrated. Also according to the IA report, Ernestina believed Marianna’s bruises were


                                                  - 10 -
       accidental. The IA report concluded that Oscar and Ernestina were not currently able to meet
       Marianna’s emotional needs or provide support and, as noted above, at the time of the hearing
       neither Oscar nor Ernestina had started individual, family, or couples therapy. Under these
       circumstances, we find that the trial court’s determination that Oscar was fit and able to parent
       Marianna was against the manifest weight of the evidence.
¶ 38       In re M.W., 386 Ill. App. 3d 186 (2008) supports our conclusion. There, after an
       adjudication hearing, the circuit court found M.W. to be neglected based on the past abuse of
       an older half-sibling, D.J., and based on the fact that M.W.’s mother, Lori B., had discontinued
       the services recommended to her previously when she surrendered her parental rights to D.J.
       Id. at 192-93. At the dispositional hearing, the State submitted the IA report, which showed
       that Lori B.’s prognosis for reunification with M.W. was poor. Id. at 193. A DCFS caseworker
       testified that, in accordance with her assessed services, Lori B. attended biweekly domestic
       violence services and individual counseling twice a week, visited M.W., and that she complied
       with monthly random urine testing. Id. at 194. He also testified that Lori B. had been recently
       referred to psychotherapy twice a week. Id. The caseworker further testified that Lori B. was
       “affectionate with M.W. and acted appropriately during their visits” and that she had seen
       M.W. every day, unsupervised, for five hours per day, from October 2007 to mid-March 2008
       with no unusual incidents. Id. However, the caseworker recommended that M.W. not be
       returned home to Lori B. because Lori B. needed to be involved in services longer. Id. at
       194-95. The circuit court found Lori B. fit, willing, and able to care for M.W., and returned
       M.W. to the care and custody of Lori B. under an order of protective supervision. Id. at 195.
¶ 39       On appeal, M.W. and the State argued that the circuit court’s finding that Lori B. was able
       to care for and protect M.W. “was contrary to the manifest weight of the evidence where M.W.
       was found neglected due to an injurious environment and Lori B. needed to make progress in
       therapy.” Id. at 198. The reviewing court agreed, finding that the evidence established that Lori
       B. was unable to safely care for and protect M.W. and that reunification was not in M.W.’s best
       interest. Id. at 199. The court noted that DCFS had recommended that Lori B. needed to
       complete therapy before M.W. would be safe in her care and that, as of the date of the
       disposition, Lori B. had not made sufficient progress in her services. Id. The court also
       observed that although the evidence showed that Lori B. and M.W. had an emotional bond and
       that Lori B. cared for M.W. appropriately, she had unresolved psychological issues and the IA
       report had noted that the prognosis for reunification was poor. Id. at 199-200. The reviewing
       court reversed the dispositional order because “Lori B. had not made sufficient progress in
       therapy and counseling to deal with the psychiatric disorder that had prevented her from
       protecting D.J.” Id. at 200.
¶ 40       Here, the IA report noted that Oscar had difficulty parenting due to problems with his
       mood and difficulty coping with emotional stressors. In addition, although Oscar was willing
       to complete the required services, at the time of the hearing Oscar had not completed most of
       the recommended services: he had yet to begin individual therapy, family therapy, or couples
       therapy, and had not yet begun parenting coaching or completed the substance abuse
       assessment. Ernestina also had not started individual therapy, family therapy, couples therapy,
       or parenting coaching. Marianna had started play therapy just that week. Although Oscar was
       “very appropriate” and “very caring and nurturing” with Marianna during visits, at the time of




                                                  - 11 -
       the hearing, all of Oscar’s visits had been supervised.3 Finally, the IA report noted that the
       prognosis for reunification was poor because Oscar refused to take responsibility for the reason
       the case came to court. Therefore, similar to the court in M.W., we conclude that Oscar has not
       made sufficient progress in therapy to deal with his difficulties parenting Marianna and
       therefore was not fit or able to parent Marianna.
¶ 41       Moreover, we note that the circuit court based its judgment on an erroneous interpretation
       of fact. Where a circuit court’s discretion has been exercised based on an erroneous
       interpretation of fact, its decision is subject to keener scrutiny by a reviewing court. In re J.O.,
       269 Ill. App. 3d 287, 291 (1995).
¶ 42       In J.O., after a hearing, the circuit court denied the State’s motion to transfer the juvenile
       defendant to the adult criminal system. Id. at 288. On appeal, the reviewing court noted that
       although the defendant’s probation officer did not make a recommendation about the juvenile
       defendant’s placement, in making its conclusions at the end of the hearing, the circuit court
       stated that the probation officer had recommended that the juvenile defendant not be
       transferred to the adult system. Id. at 290-91. Ultimately, the court found that the circuit court
       made an erroneous interpretation of fact and, in view of the evidence presented, concluded that
       the circuit court abused its discretion. Id. at 292.
¶ 43       Here, in reaching its finding that Oscar was fit, willing, and able to parent Marianna, and its
       decision to return Marianna home, the circuit court said that it had “also taken into
       consideration that the [DCFS] staffed this matter and that was their recommendation.”
       However, when testifying, Burgos did not recommend that Marianna be returned home. She
       specifically recommended that Marianna be placed in the guardianship of the DCFS
       guardianship administrator to “give the opportunity to [Oscar] to do the service that he needs
       and to Marianna to attend her play therapy.” Because the circuit court based its conclusions, at
       least in part, on an erroneous interpretation of Burgos’s recommendation, the circuit court’s
       conclusions are subject to keener scrutiny. Furthermore, as we discussed above, the remainder
       of the evidence at the dispositional hearing did not support the court’s conclusion that Oscar
       was fit and able to parent Marianna. Accordingly, the circuit court’s dispositional order and
       order returning Marianna to Oscar’s care under an order of protective supervision were against
       the manifest weight of the evidence.
¶ 44       For the forgoing reasons, we reverse the circuit court’s September 16, 2014, dispositional
       order, vacate the section 2-24 order of protective supervision, order that Marianna be placed in
       the guardianship of the DCFS guardianship administrator, and remand for further proceedings.

¶ 45       Reversed in part; vacated in part; and remanded.




           3
             According to Marianna’s reply brief, on January 30, 2015, after a hearing including testimony
       from the DCFS caseworker and Oscar’s individual therapist, the circuit court allowed unsupervised day
       visits at the discretion of DCFS.

                                                    - 12 -